PER CURIAM.
We agree with the trial court that the alleged fact that the appellees presided over the probate of an estate beyond the twelve month period provided by Sec. 733.-901, Fla.Stat. (1979) and Fla. R.P. & G.P. 5.400 did not render them without subject matter jurisdiction over the cause. Hence, the pertinent exception to the rule of absolute immunity from damage claims for judicial rulings made in an official capacity does not apply. Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978); Rivello v. Cooper City, 322 So.2d 602 (Fla. 4th DCA 1975); Ceinar v. Johnston, 134 Cal.App. 166, 25 P.2d 28 (1933). The dismissal with prejudice of the amended complaint is therefore
Affirmed.